Citation Nr: 9902088	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1961 to June 1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
arthritis of the left knee, claimed as residuals of a left 
knee injury.


REMAND

The veteran contends that he is entitled to service 
connection for arthritis of the left knee due to a left knee 
injury in active service.  The veteran alleges that he 
suffered a left knee injury while playing football in August 
1962, resulting in surgery in which a steel plate was placed 
in his knee and hospitalization of some twenty-seven days.  
He has produced sworn statements from several individuals who 
confirm his account of his injury and hospitalization.  The 
veteran maintains that this injury has caused him worsening 
pain through the years and now interferes with his ability to 
work.  

Despite an exhaustive search by the RO, the veterans service 
medical records from his period of active service cannot be 
located.  Although the veteran did not list any Reserve or 
National Guard service on his May 1996 compensation claim, a 
January 1978 medical examination report for enlistment or 
reenlistment in an Army Reserve unit is of record.  At this 
examination, the veteran denied ever experiencing a trick 
or locked knee or having any broken bones.  He also denied 
having had any operations, injuries or hospitalizations.  He 
was reportedly employed as a fireman.  The report of medical 
examination notes an old scar across the right patella.  A 
service department immunization record shows immunizations 
through 1981 with the veteran serving as a staff sergeant in 
the Reserve unit.  Additional medical records from Reserve 
service are not included with the claim folder.  

The veteran was examined by VA in June 1996 at the request of 
the RO in connection with his claim.  The examiner noted that 
the left knee was enlarged and tender.  He also observed that 
the left knee had limited flexion and moderate lateral 
instability whereas the right knee did not exhibit such 
symptoms.  The left knee also had an 11-centimeter scar at 
the lateral aspect.  In pertinent part, the examiner 
diagnosed a service-connected injury to the left knee with 
subsequent operation as well as other pathology including 
degenerative arthritis in the left knee with narrowed medial 
joint and patellofemoral joint resulting in marked pain and 
limitation of function.  He also noted possible minimal 
effusion in both knees.  The examiners findings relating to 
the origin of the injury appear to be based upon information 
provided by the veteran.  The examiner did not comment on the 
1978 medical examination and it is unclear whether he 
reviewed the report.

In light of the foregoing, the Board finds that further 
development is warranted before a final decision is reached.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should verify the dates of any 
Army Reserve service by the veteran, 
including service from 1978 to 1981 with 
the 100th Division (Training).  All 
medical records associated with any such 
service should be requested.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine with nature and extent of left 
knee disability.  All necessary tests 
should be performed.  It is essential 
that the claim folder be made available 
to the examiner and reviewed in 
connection with the examination.  If 
possible, the examiner should reconcile 
the knee findings reported on the January 
1978 examination (and any other medical 
reports associated with Reserve service 
obtained by the RO) and any current 
findings, particularly as to knee 
scarring.  The examiner also should be 
requested to provide an opinion, based on 
review of the file and current 
examination, as to the likelihood that 
arthritis or any other current left knee 
pathology is related to the injury 
described by the veteran in 1962.  

3.  After completion of the above 
development, the RO should readjudicate 
the claim based on the additional medical 
information.  If the determination 
remains adverse to the veteran, then both 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and be afforded the 
appropriate time in which to respond 
before the record is returned to the 
Board for further adjudication.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.  The veteran is hereby notified 
that failure to appear for the examination ordered above may 
result in the denial of his claim.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
